Citation Nr: 0300928	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-01 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral leg 
disability, including residuals of fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1977 to 
April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1998, a statement of 
the case was issued in January 2001, and a substantive 
appeal was received in February 2001.  Although the 
veteran was scheduled for a Board hearing at the RO in 
October 2001, the record shows that she failed to report 
for that hearing. 


REMAND

In October 2002, the Board received a written request from 
the veteran for a personal hearing before a Regional 
Office Decision Review Officer.  Under the circumstances, 
the Board may not proceed with appellate review at this 
time. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action 
to schedule the veteran for the 
requested Decision Review Officer 
hearing.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or otherwise fails 
to report, the RO should undertake all 
required procedures (including issuance 
of a supplemental statement of the case 
if necessary) and then return the case 
to the Board. 

The purpose of this remand is to honor the veteran's 
request for a personal hearing at the RO.  The veteran and 
his representative have the right to submit additional 
evidence and argument in connection with the matters 
discussed in this remand. 

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



